Mr. Justice Barry delivered the opinion of the court. The record fails to show that plaintiff was admonished as to the consequences of entering- a plea of guilty. It is well settled that an affirmative showing is essential and the absence thereof is reversible error as will be seen from our decision in People v. Benner, 224 Ill. App. 515, and cases therein cited. It need not appear that witnesses were examined in mitigation or aggravation of the offense. People v. Pennington, 267 Ill. 45. The place of confinement must be definitely fixed by the court and should not be in the alternative in the discretion of the sheriff. It is argued that the information does not charge a criminal offense. If the determination of that question is within the jurisdiction of this court it has not been preserved. There was no motion to quash and no motion in arrest of judgment. People v. Maffei, 315 Ill. 226. We are not at liberty to pass upon a question that was not raised in the trial court. The judgment is reversed and the cause remanded with directions to set aside the plea of guilty. Plaintiff may then move to quash the information if he so desires. Reversed and remanded with directions.